Title: To John Adams from Elkanah Watson, 5 March 1797
From: Watson, Elkanah
To: Adams, John



Sir
Albany 5th. March 1797

It is Now 17 Years since I was first hon’d with your Paternal Letter at Nantes. Since which in Various situations, & On Various occasions in your Important Life, I have presumed to address you; and have never Ceased to Venerate the Independance of your Mind, & your “stern Republican Virtues”—I cannot now forbare Congratulating you on your recent elevation to the first station in the Power of your Gratefull Country to bestow: which is no Less Gratefull to my feelings on the Score of unfeigned Respect & friendship, than On the Reflection that my Native State & almost my Native home has produced a Citizen Called to fill a station in my estimation more dignified than that of a King or an Emperor in the Corupted Kingdoms of Europe.
To you Sir I shall not dare to offer adulation—But the simple and undisguised impulse which flows warm from the Heart.
May you Long Live to Honor & give Lustre to the American Name throughout the Universe is the Ardent Prayer of  / Your Respectfull Countryman

Elka. WatsonI am more Gratified on your election knowing that some Very Leading Characters in this State who would wish to palm themselves on you as decidedly friendly to your Election, have met a Great disappointment on no other Ground, than fearing the known Independence of your Mind might not altogether accord with their Views.
